Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the integrated electrical conductors of claim 17; the conductors lengthening or shortening of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:  on line 1, “assembly 7)” should be “assembly (7)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 17, line 4, it is unclear what specific feature of the invention applicant intends to claim with the recitation of “integrated electrical conductors” as no specific corresponding 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-11, 13 15-16, 17-21, and 23-24, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Podhajny et al. (10526731). 
For claim 1, Podhajny et al. disclose a motor vehicle passenger compartment assembly (in automobiles to which this invention is provided, Col 3, lines 7-8) comprising: 
at least one electrical load and an operating device (10) that interacts electrically or electronically with the electrical load, 
which operating device is designed to change the electrical operating state of the electrical load when actuated, 
which operating device (10) changes an electrical operating state of the electrical load when actuated, wherein the operating device (10) comprises an operating element (touch sensor, pressure sensor, force sensors, Col 4, lines 12-15) that is actuated by hand, by an operator, and that is connected to or integrated in the electrically conductive textile element (woven fabric, FIGS.7-8, Col 3, lines 33-37).  
Further, Podhajny et al. disclose an electrically conductive textile element (which is the electrically conductive woven fabric) that can undergo resilient elongation (inherent of woven fabric), 
wherein a signal terminal or a plurality of first terminals (output end) are arranged so as to be remote from the region of the operating element and are electrically connected to the textile element; and 
wherein a second terminal (input end) is arranged in the region of the operating element.  
Podhajny et al. disclose one example showing a difference of currents between terminals ascertains a signal used for actuating an electrical load as a capacitive touch sensor as described. However, the reference anticipates the use of resistive touch technology, force-sensor-based touch 
For claim 17, as best understood, Podhajny et al. allows for the woven fabric (textile element) to allow for electrical conductivity as the fabric is pressed or touched by the hand of a user. This pressure allows for the woven fabric to be lengthened or shortened (inherent) to change electrical resistance (Col 7, lines 33-49) via resistive touch technology.
For claims 5 and 18, an electrical voltage (inherent) is applied between the at least one first terminal and the second terminal, the voltage inherently being that of (DC) direct current voltage as that is what is used in vehicle batteries to power conventional vehicles. 
For claims 6 and 19, the first terminal/ terminals and/or the second terminal communicates with, or is/are coupled to, a controller (control circuitry, Col 4, lines 19-24). 
For claims 7 and 20, the controller is designed to record (as memory, Col 4, line 21) the electrical resistance, the electrical voltage (such as capacitance change, Col 7, line 67) and/or the electrical current.
For claims 8 and 21, the controller communicates with the electrical load and is designed to output, on the basis of the recorded value for the electrical resistance, the electrical voltage and/or the electrical current, a control signal (as electrical signals) for changing the operating state of the load communicating with the controller (control circuitry).  
For claim 9, the operating element comprises a capacitive sensor (inherent, Col 7, line 67). 
For claims 15 and 23, the controller is designed to record the electrical resistance, the electrical voltage and/or the electrical current, in the textile element between the region of the operating element and at least one first terminal.
For claims 16 and 24, the controller is designed to record the electrical resistance, the electrical voltage and/or the electrical current, in the textile element between the second terminal (end) and at least one first terminal (end).

Claims 1, 5-11, 13, 15-16, 17-21, and 23-24, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being clearly anticipated by Taylor (2014/0090489).
Specifically Taylor provides for an elastically stretchable woven electrically conductive fabric ([0046]) to which a DC voltage can be applied ([0054]) as is evidenced throughout the entirety of the document. Taylor further provides for an operating device (including a controller to ascertain signals, [0101] and see also claim 6) and for the woven fabric material to include electrical characteristics such as resistance and to respond to physical forces exerted thereon (such as forces which would inherently lengthen or shorten the fabric, Abstract, [0008], [0045]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny et al. as applied to claims 6 and 19 above and in view of the well known prior art. 
For claims 14 and 22, Podhajny et al. fails to disclose the first and/or second terminals communicating with or coupled to the controller by means of an amplifier.  
Examiner takes official notice that amplifiers are well known in the prior art to increase electrical signals. It would have been obvious to one of ordinary skill in the art to have coupled to the controller of Podhajny et al. an amplifier of the well known prior art in order to provide the same. 
Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claims 6 and 19 above and in view of the well known prior art. 
For claims 14 and 22, Taylor is silent as to the use of an amplifier as recited, specifically lacking the first and/or second terminals communicating with or coupled to the controller by means of an amplifier.  
Examiner takes official notice that amplifiers are well known in the prior art to increase electrical signals. It would have been obvious to one of ordinary skill in the art to have coupled to the controller of Taylor an amplifier of the well known prior art in order to provide the same. 
Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

For Taylor, likewise, the reference discloses the use of resistance variation in response to physical forces exerted disclosing an electrically conductive woven fabric that can undergo resilient elongation (in the woven material) as recited, resulting in a change of electrical conductivity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Journal of Materials Chemistry (2018) teaches the use of woven fabric with resistive sensors that detect various stimuli by changing the contact resistance between conducting materials under mechanical deformation. 
The Hwang et al. NPG Asia Materials article (2019) teaches desirability of providing a wearble device with stretchable sensor capable of distinguishing inputs of touch and pressure (force) where a woven textile was used (Materials and methods, page 2) and where a change in resistance was measured based on stretching of the material. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3612